       Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENERAL MILLS, INC.,

                  Plaintiff,

           -against-                                No.: 20 Civ. 181 (KMK)

CHAMPION   PETFOODS            USA,   INC.   and
MODESTINO MELE,

                  Defendants.




      PLAINTIFF'S MEMORANDUM OF LAW IN FURTHER SUPPORT OF
     DEFENDANT'S MOTION FOR A TEMPORARY RESTRAINING ORDER,
        PRELIMINARY INJUNCTION, AND EXPEDITED DISCOVERY




                                                   Eric A. Savage
                                                   Gary Moy
                                                   LITTLER MENDELSON, P.C.
                                                   900 Third A venue
                                                   New York, New York 10022
                                                   212.583.9600

                                                   Attorneys for Plaintiff
           Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 2 of 12



                               PRELIMINARY AGREEMENT

               Despite the protestations of Defendants Champion Petfoods USA, Inc.

("Champion") and Modestino Mele ("Mele"), certain facts remain undisputed. Champion's Orijen

and Acana brands compete directly with those of Blue Buffalo. Mele, as head of the sales

organization for Blue Buffalo, had broad input into Blue Buffalo's sales strategy for all product

lines, particularly Wilderness and Carnivora, with full access to confidential information of Blue

Buffalo, a subsidiary of General Mills, Inc. ("GMI"). He knew Blue Buffalo's customers, profit

margins, sales strategies, business plans, go-to market plans and of the company's strengths and

potential weaknesses. As Rick Budney's Reply Declaration confirms, Mele and Champion were

on notice in November that Mele's employment at Champion during the restricted period placed

him in violation of the Release Agreement, the stock option award documents and the restricted

stock unit award documents. Champion's own announcement left no doubt that the projects it had

assigned to Mele put him in direct competition with the brands for which he worked at Blue

Buffalo.

               Given these uncontested facts, the restraints imposed by the Court must remain in

place. Not only do these facts fully establish GMI's entitlement to a preliminary injunction,

Defendants have refused to make Mele available for deposition despite the provisions of the

Court's January 9, 2020 Order so permitting. Defendants have not turned over any materials or

identified a Rule 30(b)(6) witness.    Having failed to produce the discovery that this Court

specifically ordered, Defendants should not be allowed to contend that ( 1) Mele did not have

access to and knowledge of GMI' s confidential and trade secret information, (2) Mele did not work

on GMI products which competed against Champion or its Orijen and Acana brands, (3) Mele was

not involved in the development of products and strategies designed to counter Orijen and Acana,



                                                1
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 3 of 12



such as positioning GMI's Carnivora product, and (4) Mele is now tasked to grow the Orijen and

Acana brands, as announced in Champion's announcement.

               These facts demonstrate Mele's clear breach of his obligation to refrain from

working, for one year, on a brand or product competing with a GMI brand or product on which

Mele worked.      GMI has demonstrated Mele's inevitable use and/or disclosure of GMI's

confidential and trade secret information in service of Champion's competing brands. This proof

of Mele's violation of five written obligations fully supports preliminary injunctive relief.

               Faced with Mele's breaches and Champion's allowing such violations to continue,

Defendants rely on conclusory proclamations - that GMI has not been allowed to test through a

deposition of Mele or Champion - that Mele is not violating his restrictive covenants and that he

allegedly does not need information acquired at GMI and Blue Buffalo to perform his duties at

Champion. These untested denials are unavailing; since Mele had no pet food experience

whatsoever before his work at Blue Buffalo, the only industry knowledge he can use for his new

employer is what he learned at Blue Buffalo. Further, Defendants have failed to identify any

Champion product on which Mele is working which does not compete with GMI and Blue

Buffalo's premium pet food products. GMI believes that no such product exists.

               Defendants claim that they voluntarily adopted restraints on Mele's activity, e.g.,

that Mele, for one year, will not work on expanding Champion's products -- which they fail to

identify -- into new sales channels. Translated, this means that Mele will be working on growing

the Orijen and Acana brands and expanding their distribution in existing sales channels, in direct

competition with GMI and Blue Buffalo. The effort to sanitize Mele's responsibility to coach and

hire individuals "to optimize the team" (Docket Entry No. 31-2 at       ,r 9)   is misleading. Mele's

efforts are designed to help and coach the sales team to compete against GMI and teach employees

how to position Champion's products as compared to other brands, including Blue Buffalo.

                                                  2
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 4 of 12



              Defendants further misrepresent the record by creating impression that GMI has

"unclean hands" because it knew about Mele' s breaches for over two months but did nothing. In

reality, hoping to avoid litigation, Plaintiff attempted to negotiate an amicable resolution with

Defendants' counsel, but it was not until January 8, 2020 that GMI had clear information, from

Champion's own announcement, that Champion had assigned to Mele work which placed him in

direct competition with the brands on which he had been working as a GMI employee, all in direct

violation of the Release Agreement, the two stock option award documents and the two restricted

stock unit award documents.

              Under these circumstances, the Court should maintain the restraints set forth in the

January 9, 2020 Order.

I.            MELE'S BREACH OF CONTRACT IS MANIFEST

              As set forth in GMI' s moving papers, and not seriously disputed by Defendants,

Mele's breach of the restrictive covenants contained in five separate agreements is manifest and

nothing in Defendants' opposition memorandum dispels that reality. Mele is working for a direct

competitor, which develops and markets premium pet foods. Blue Buffalo and Champion compete

for access to the same sales channels in the same pet foods segment. As Senior Vice President of

Global Sales, Mele was involved in developing relationships with retailers to expand customer

visibility of and access to Blue Buffalo products. As Champion's Chief Customer Officer, Mele

will be performing the same job duties, calling upon the same customers and business contacts,

and competing in the same locations in which he formerly worked for GMI -- with full insight into

his former employer's products and product pipeline, marketing strategies, and business plans.

              Defendants argue that Mele's responsibility will not "require" him to use or disclose

GMI's confidential information. This argument is hard to understand. Even ifhe were to limit his

activities to "coaching the sales team", he will inevitably be coaching them on how to win sales

                                                3
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 5 of 12



and shelf space from Blue Buffalo products, and specifically those for which he worked. Further,

not only have Defendants barred GMI the Court-ordered discovery regarding that claim, they fail

to provide any analysis about why Mele's working on Orijen and Acana does not constitute work

on a product or brand that competes with Blue Buffalo, even in existing sales channels, or how

such responsibilities will not lead to inevitable disclosure of GMI's confidential and trade secret

information. Instead, Defendants resort to alleging that GMI failed to produce evidence regarding

Mele' s specific responsibilities (evidence which resides solely in Defendants' control) or that Mele

does not have to use any of GMI's confidential information, when Defendants refused to allow

GMI to obtain that evidence in advance of the preliminary injunction hearing

II.    DEFENDANTS' FAILURE TO PRODUCE DISCOVERY BARS THEM FROM
       ARGUING THAT PLAINTIFF HAS NOT SUBMITTED SUFFICEINT EVIDENCE

               If Defendants disagreed with the Court's January 9, 2020 Order granting expedited

discovery, they could have filed a motion for reconsideration pursuant to Local Rule 6.3.

Similarly, they could have sought a protective order when Plaintiff, on January 10, 2020, served

its discovery requests and notice for Mele's deposition for January 14, 2020. They did neither.

Instead, Defendants requested, and GMI agreed, to reschedule the deposition for January 16, 2020.

However, on that morning, Defendants canceled the deposition and did not inform Plaintiff that

they did not intend to comply with the Court's Order - notwithstanding multiple communications

that day. Plaintiff was still under the impression that Defendants intended to comply with the

Court's Order, until Defendants' late-day submission on January 17, 2020 in the form of a

purported discovery dispute which they believed justified withholding Mele' s deposition in

violation of the Court's unambiguous Order. (See Docket Entry No. 31)

               Having disregarded the Court's Order, Defendants argue that the application for a

preliminary injunction should be denied because Plaintiff failed to provide the evidence it sought


                                                 4
          Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 6 of 12



and this Court allowed.    Rather than reward Defendants' tactics, the Court should leave the

restraints in place.

III.    PLAINTIFF HAS ESTABLISHED THE GROUNDS TO SUPPORT A
        PRELIMINARY INJUNCTION

                The record fully supports the request for a preliminary injunction. As set forth in

detail in Plaintiffs memorandum of law in opposition to Defendants' motion to vacate the

temporary restraining order, Plaintiff has fully established likelihood of success on its claims

pursuant to the Defend Trade Secrets Act ("DTSA") (Amended Complaint, Sixth Count) under

either a theory of actual or threatened misappropriation. (See Docket Entry No. 28) This, in

addition to proof of irreparable harm and hardships tipping in favor of GMI, and the facts

demonstrating the likelihood of success on the First through Fifth Counts of the Amended

Complaint, warrants injunctive relief.

                Defendants argue that Mele did not retain any documents containing GMI' s

confidential and trade secret information and that plaintiff does not identify a specific document

or its trade secrets with specificity. Leaving aside Defendants' failure to produce discovery

concerning such representations, Mele does not deny that he has knowledge of GMI' s confidential

and trade secret information. See Vendavo v. Long, 397 F. Supp. 3d 1115, 1142 (N.D. Ill. 2019)

(with "even the information in [his] head", defendants may have an "unfair advantage by avoiding

the costly process of actually discovering" this information); Gen. Sec., Inc. v. Commer. Fire Sec.

Inc., No. 17 CV 1194 (DRH) (AYS), 2018 WL 3118274, 2018 U.S. Dist. LEXIS 105794, at *14

(E.D.N.Y. June 25, 2018) ("the fact that the information contained in the trade secrets at issue can

be obtained through proper means or retained via casual memory does not preclude a finding that

the information constitutes a trade secret"); see also IBM v. Papermaster, No. 08 Civ. 9078 (KMK),

2008 WL 4974508, at *9 (S.D.N.Y. Nov. 21, 2008) (Your Honor noting, "it is likely that


                                                 5
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 7 of 12



[employee] inevitably will draw upon his experience and expertise ... , which he gained from his

many years at IBM, and which Apple found so impressive, to make sure that the iPod and iPhone

are fitted with the best available microprocessor technology and at a lower cost").

               Courts have confirmed that is sufficient to describe generally the trade secret

information and GMI's efforts to keep it confidential. See Tesla Wall Sys, LLC v. Related Cos.,

L.P., No. 17 Civ. 5966 (JSR), 2017 U.S. Dist. LEXIS 207932, at *24 (S.D.N.Y. Dec. 15, 2017) (in

granting TRO, noting that "there is no heightened pleading requirement on actions brought under

the DTSA"); Covenant Aviation Sec., LLC v. Berry. 15 F. Supp. 3d 813, 818 (N.D. Ill. 2014)

(allegations adequate "where the information and the efforts to main its confidentiality are

described in general terms") (applying DTSA and parallel Illinois statute). Plaintiff identified

several categories of information that constitute protectable trade secrets, including:

                •      Financial and business information, such as GMI's three-year plan,

marketing strategies, profit margins, sales reports regarding revenue generated by customers

and/or GMI's products and ongoing projects. See Declaration of Tom Morton ("Morton Deel."),

Docket Entry No. 17, at~~ 9-12; Tesla, 2017 U.S. Dist. LEXIS 207932, at *24 (internal pricing

information is trade secret); Oneida Grp., Inc. v. Steelite Int'l U.S.A., Inc., No. 17 CV 957 (ADS)

(AKT), 2017 U.S. Dist. LEXIS 206717, at *7 (E.D.N.Y. Dec. 15, 2017) (business strategy, market

strategy, product margins and costs, and customer sales forecasting are trade secrets); Vendavo,

397 F. Supp. 3d at 1135 (financial information, including "sales pipelines" and "sales revenue

reports" are trade secrets);

                •       Proprietary methods and formulas, such as composition and formulations of

products and products in development. See Morton Deel.at~~ 16-17; Tesla Wall Sys., 2017 U.S.

Dist. LEXIS 207932, at *24 (work product, research, and engineering designs are trade secrets);



                                                  6
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 8 of 12



               •      Customer information, such as customer-specific proposals or marketing

strategy, products requested or purchased by specific customers, revenue generated by customer's

purchases. See Morton Deel.at~~ 16-17; Oneida, 2017 U.S. Dist. LEXIS 206717, at *7 (expected

pricing of customer-specific designs and customer-specific account strategies are trade secrets);

Mickey's Linen v. Fischer, No. 17 C 2154, 2017 WL 3970593, at *9 (N.D. Ill. Sept. 8, 2017)

(customer purchasing preferences, contract terms, and pricing are trade secrets);

               •      Customer lists. See ExpertConnect, 2019 U.S. Dist. LEXIS 114931, at* 10-

11 (client lists and client preferences are trade secrets); Gen. Sec., 2018 U.S. Dist. LEXIS 105794,

at* 13; Mickey's Linen, 2017 WL 3970593, *9.

               These categories of information are not generally known to the public, and GMI

keeps the information protected through confidentiality agreements and by restricting access to its

products, customer information, and business and strategic plans to select personnel.           See

Vendavo, 397 F. Supp. 3d at 1136. With knowledge of the strengths and weaknesses of GMI's

products and their positioning in the market, Mele - whether coaching Champion's sales team, or

participating in the design of Champion's existing products, or managing Champion's efforts to

expand distribution in existing sales channels - will be able to advise Champion how to maneuver

around GMI' s products and business plans, as well as participate in design and marketing to grow

sales of Orijen and Acana at the expense of GMI's lost consumers.

               Defendants' contend that they will not use or disclose GMI' s confidential

information, and deride as conclusory Mele's inevitable disclosure of such information. However,

Defendants fail to analyze the elements of the claim or distinguish applicable case law. A former

employee, whether inadvertently or not, under certain circumstances may directly or indirectly use

or disclose a former employer's trade secret information. See Oneida, 2017 U.S. Dist. LEXIS

20671 7, at *8 ("under state law and the DTSA, the allegation of a threat of misappropriation is

                                                 7
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 9 of 12



sufficient"). "Even where a trade secret has not yet been disclosed, irreparable harm may be found

based upon a finding that trade secrets will inevitably be disclosed where, as here, the movant

competes directly with the prospective employer and the transient employee possesses highly

confidential or technical knowledge concerning[] marketing strategies, or the like." Estee Lauder

Cos. v. Batra, 430 F. Supp. 2d 158, 174 (S.D.N.Y. 2006) (internal quotations omitted).

               As set forth in GMI's moving papers and opposition to Defendants' motion to

vacate the TRO, courts have found that immediate injunctive relief is fully warranted in light of a

heightened risk that employees like Mele working for a direct competitor will inevitably disclose

their prior employer's trade secrets. See, e.g., Vendavo, 397 F. Supp. 3d at 1142; Papermaster,

2008 U.S. Dist. LEXIS 95516, *22-*23; Mickey's Linen, 2017 WL 3970593, * 12-13; Payment

Alliance Int'l, Inc. v. Ferreira, 530 F. Supp. 2d 477, 482 (S.D.N.Y. 2007); Batra, 430 F. Supp. 2d

at 174; Inflight Newspapers, 990 F. Supp. at 125. That risk is amplified here because Mele was

personally involved in GMI's response to Champion's Orijen and Acana products, but is now

tasked with growing Orijen and Acana on Champion's behalf. Defendants' purported self-imposed

restraints do not prevent Mele from engaging in such conduct (which limit only the scope of

competition, not all competition as required by his restrictive covenants during the covered period).

               Defendants' only defense appears to be that Blue Buffalo captures a much larger

segment of the market than Champion. However, and in all likelihood, this is precisely why

Champion wanted to employ Mele and why his role in managing the growth of Orijen and Acana

poses a threat to GMI's business. By hiring Mele, Champion has gained access to and Mele

inevitably will use information about GMI' s products and their positioning, as well as customer

preferences and GMI's strategic plans. Champion will benefit significantly from the transfer of

Mele's knowledge of GMI's confidential and trade secret information, which will erode the

advantage that GMI developed through considerable investment of time, effort, and money. GMI

                                                  8
        Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 10 of 12



is entitled to protect its market position as secured by the limited duration non-compete and non-

disclosure provisions in the five agreements binding Mele.

IV.    GMI HAS CLEAN HANDS AND WILL CONTINUE TO SUFFER IRREPARABLE
       HARM

               There 1s "a presumption of harm to the plaintiff in cases of trade secret

misappropriation." Computer Assocs. Int'l v. Quest Software, Inc., 333 F. Supp. 2d 688, 700

(N.D. Ill. 2004); see also Faiveley Transport Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d

Cir. 2009). Defendants have failed to rebut this presumption by demonstrating that GMI will not

suffer any harm if the injunction is not granted. Instead, Defendants contend that GMI cannot

show irreparable harm in part due to GMI's purported delay in moving for injunctive relief, but

this misrepresents the record of what Plaintiff knew and when. Plaintiff was unaware (because

defense counsel did not disclose) that Mele's responsibilities included growing the Orijen and

Acana brands until January 8, 2020 - the day after which Plaintiff commenced suit. Moreover,

prior to litigation, GMI had been engaged in negotiations with Defendants' counsel to resolve the

dispute amicably.   (See Docket Entry No. 21-1, 2)

               Under these circumstances, courts have rejected the argument that an alleged delay

should preclude a TRO. See Gemshares LLC v. Lipton, No. 17 C 6221 (MFK), 2019 WL 3287838,

2019 U.S. Dist. LEXIS 121067, at *11 (N.D. Ill. July 21, 2019) (noting that, although former

employer did not request an injunction at the outset of the case, "during that time period, [former

employer] continually negotiated with [defendant] in an effort to resolve their dispute");

CertainTeed Ceilings Corp. v. Aiken, No. 14 CV 3925 (MMB), 2014 U.S. Dist. LEXIS , at *39

(E.D. Pa. Oct. 24 , 2014) ("Given that [plaintiffs] minor delay in filing suit appears to have been

attributable to negotiations between the parties, the Court concludes that the timing of [plaintiffs]

motion for a preliminary injunction does not prove a lack of irreparable harm."); see also Louis


                                                 9
         Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 11 of 12



Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 104 n.20 (2d Cir. 2012) ("plaintiffs decision

to try to bring a speedy resolution to the entire matter rather than expend its resources on temporary

relief does not mean that the plaintiff had no interest in a speedy resolution of its claims against

the defendants"); Tom Doherty Assocs., Inc. v. Saban Entm't, Inc., 60 F.3d 27, 39 (2d Cir. 1995)

("a delay caused by a plaintiffs good faith efforts to investigate an infringement does not rebut the

presumption of irreparable harm").

V.     THERE IS NO AGREEMENT TO ARBITRATE GMl'S CLAIMS AGAINST
       MELE

               Faced with Court's assessment at the January 9, 2020 hearing and Mele's breach of

his five restrictive covenants, Defendants attempt to forum shop for arbitration by omitting key

terms (i.e., "relating to the above release of claims") from an inapplicable clause in the Release

Agreement. As set forth in GMI's opposition papers (Dkt. No. 27), the arbitration clause in that

document is tailored such that it covers only "dispute[s] or claim[ s] arising out of or relating to the

above release of claims" by Mele. No language in the arbitration clause provides for arbitration

of issues not addressed in the section dedicated to the "above release of claims", or to the sections

following the arbitration provision, or to post-employment restrictive covenant claims by GMI

against Mele. Moreover, the four other stock agreements do not contain any arbitration provision,

meaning that claims brought thereunder must go forward in this Court.

                                          CONCLUSION

               For the foregoing reasons, Plaintiff GMI requests that the Court grant Plaintiffs

motion for temporary restraining order, preliminary injunction, and expedited discovery, and for

such other and further relief as the Court deems just and proper.




                                                  10
       Case 7:20-cv-00181-KMK Document 35 Filed 01/21/20 Page 12 of 12



Date: January 21, 2020
      New York, New York
                                                     ls/Eric A. Savage
                                          Eric A. Savage, Esq.
                                          Gary Moy, Esq.
                                          LITTLER MENDELSON, P.C.
                                          900 Third A venue
                                          New York, New York 10022
                                          212.583.9600

                                          Attorneys for Plaintiff
                                          General Mills, Inc.




                                     11
